Citation Nr: 1008699	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-34 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a right knee disability.  

2.  Entitlement to service connection for right thigh 
atrophy, to include as secondary to a service-connected right 
knee disability.  

3.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1988 to July 
1988 and from December 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.  These claims were previously remanded by 
the Board in July 2007 for additional evidentiary 
development.  

Evidence obtained during the course of the Board's July 2007 
Remand has indirectly raised a claim to reopen entitlement to 
a total disability rating based on individual unemployability 
(TDIU).  (See VA examination report of September 15, 2009).  
This claim has not yet been adjudicated and is REFERRED to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by 
limitation of extension to 10 degrees, pain beginning at 20 
degrees of extension, pain on use, right thigh atrophy, and 
some instability, approximating moderate instability.  

2.  The Veteran's muscle atrophy of the right thigh 
quadriceps muscle is a symptom medically attributed to 
service-connected right knee disability.  

3.  The medical evidence establishes that the Veteran does 
not suffer from a mental disorder, to include PTSD or 
depression, that manifested during active service, or is a 
result of his active military service, or results from a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for right knee disability evaluated as instability 
under DC 5257 have not been met, but the criteria for a 
separate, compensable, 30 percent evaluation for limitation 
of extension due to service-connected right knee disability 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 
(2009).

2.  The criteria for establishing entitlement to service 
connection for muscular atrophy, right thigh, have not been 
met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.310, 4.14 (2009).  

3.  The criteria for establishing entitlement to service 
connection for a psychiatric disorder, to include PTSD and 
depression, have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

With respect to the Veteran's claims of entitlement to 
service connection, letters sent to the Veteran in October 
2003 and December 2003 addressed all notice elements listed 
under 3.159(b)(1) and were sent prior to the initial RO 
decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Even 
though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of the claims in an August 2007 letter, the 
claims were subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claims are being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
at 484. 

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type 
of evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Notice letters providing the Veteran with this notice were 
sent in October 2003 and August 2007.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in October 2003, November 2003, December 2003, 
and September 2009, and VA has obtained these records as well 
as the records of the Veteran's outpatient treatment with VA.  
The VA clinical records associated with the file are 
voluminous.  Copies of private medical records have also been 
incorporated into the claims file.  

Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Increased Rating for a Right Knee Disability

Preliminary Matter

In a February 2004 rating decision, the RO denied the 
Veteran's claim of entitlement to a right knee disability 
rating in excess of 20 percent.  VA received a notice of 
disagreement from the Veteran pertaining to this claim in 
March 2004.  Subsequently, in May 2004, VA received a letter 
from the Veteran's physician indicating that the Veteran was 
totally disabled due to his medical conditions.  The RO 
denied the claim for a total disability compensation rating 
based on individual unemployability (TDIU) in a July 2004 
rating decision.  The Veteran did not perfect an appeal 
regarding the TDIU issue, and no issue regarding TDIU was 
addressed in the Board's 2007 decision and remand.  

The Board is cognizant of the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In this case, in essence, 
the Court found that a claim for TDIU was part of the 
consideration of a claim for an increased rating.  Distinct 
from the facts of that case, however, in this case the issue 
was separately adjudicated,  the Veteran did not perfect an 
appeal, and no issue regarding TDIU was addressed in the 
Board's July 2007 Decision, which Remanded the issues now 
before the Board.  That is, although the claim for TDIU was 
part of the original claim, in which the Veteran sought 
increased evaluations for service-connected disabilities, 
including a service-connected disability not addressed in 
this appeal, the RO adjudicated these aspects of the claim 
separately, and the Veteran did not perfect an appeal for an 
increased evaluation for service-connected lumbar disability 
or the TDIU aspect of the appeal.  

Under these circumstances, the Board finds that the Veteran 
has limited the appeal to consideration of the claim for an 
increased rating for his right knee disability, without 
consideration of TDIU.  No claim for TDIU is before the Board 
at this time.  See 38 C.F.R. § 4.16.  As noted in the 
Introduction, above, although the Veteran did not disagree 
with the denial of TDIU in July 2004, and that decision is 
final, VA examination conducted in 2009, some five years 
after the denial of the TDIU, suggests that the Veteran may 
be unemployable.  The report of this examination is, in the 
Introduction above, referred to the RO, for further 
development of the evidence as to whether service-connected 
disabilities result in unemployability.

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  As is the case 
here, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of their normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service-
connected knee disorders, including Diagnostic Code 5256 
(ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

According to Diagnostic Code 5257, which rates impairment 
based on recurrent subluxation or lateral instability of the 
knee, a 10 percent rating will be assigned with evidence of 
slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating will be assigned with evidence of 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 
and 4.45, pain is inapplicable to ratings under Diagnostic 
Code 5257 because it is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6 (2009).  

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  The Board notes that some of 
the medical evidence in this case describes inability to 
extend the knee the final five degrees to zero as negative 
five degrees of extension, and similarly describes inability 
to extend the knee the final 10 degrees to zero degrees of 
extension as negative 10 degrees of extension.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment, such as under Diagnostic 
Codes 5257 and 5261, does not constitute pyramiding.  See 
VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2009).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  

Facts 

VA received the Veteran's claim for a disability rating in 
excess of 20 percent for his right knee disability in 
September 2003.  Subsequently, the Veteran was afforded a VA 
examination of the joints in October 2003.  The Veteran 
reported having constant and severe right knee pain 
associated with numbness and cramps.  The examiner noted that 
there were no episodes of dislocation or recurrent 
subluxation of the right knee during the previous year.  
There were also no constitutional symptoms of inflammatory 
arthritis.  Range of motion measurements were taken, 
revealing flexion to 100 degrees and extension to negative 5 
degrees.  The examiner concluded that there was pain on "the 
last degree of the range of motion."  The examiner further 
opined that the Veteran was additionally limited by pain upon 
repetition, but he was not additionally limited by fatigue, 
weakness or lack of endurance.  The examiner did not specify 
the additional limitation with repeated motion.  

VA clinical records dated in October 2003 describe atrophy of 
the quadriceps muscle.  The Veteran was using a quad cane (a 
cane with four prongs at the bottom) for ambulation 90 
percent of the time.  Outpatient treatment records in late 
October 2003 reflect limitation to negative 10 degrees.  

The Veteran was afforded an additional VA examination of the 
right knee in December 2003.  The examiner reviewed an X-ray 
from January 2003, which revealed degenerative changes on 
suprapatellar effusion with calcified articular cartilage in 
favor of calcium pyrophosphate dihydrate deposition disease, 
along with a screw from a prior anterior cruciate ligament 
(ACL) surgery.  The examiner noted that the Veteran had no 
episodes of dislocation or recurrent subluxation over the 
past year.  Range of motion of the right knee was found to be 
from 95 degrees flexion to negative 20 degrees extension.  
The Veteran reported flare-ups of pain approximately three 
times per month that required rest and caused a major 
functional impact.  The examiner concluded that there was 
objective evidence of painful motion on all movements of the 
right knee, with no objective evidence of edema, effusion, 
instability, redness, heat, or abnormal movement or guarding 
of the right knee.  There was mild weakness of the right 
thigh muscle with a 3-centimeter (cm) muscle atrophy of the 
right thigh at the suprapatellar area.  

The record also contains a private X-ray of the right knee 
dated February 2004.  Bone density was normal and the joint 
spaces were well-preserved.  There was evidence of a prior 
anterior cruciate ligament repair surgery.  There was also 
evidence of small marginal osteophytes at the inner border of 
the patella, indicative of mild degenerative arthrosis.  A 
small spur was also seen at the proximal tibia at the medial 
border.  VA evaluation in May 2004 discloses marked atrophy 
of the vastus lateralis and contracture limiting the Veteran 
to negative 15 degrees of extension.  The Veteran was 
provided with a hinged knee brace and a 4-point cane.  

According to a February 28, 2007, outpatient treatment note, 
the Veteran complained of right knee pain with limited 
functionality.  Examination revealed a full range of motion 
that was limited on extremes due to pain and discomfort.  
There was also evidence of right knee effusion and diminished 
strength due to pain.  There was no evidence of malalignment, 
instability or neurovascular deficits.  There was objective 
evidence of pain upon patellar manipulation with apprehension 
associated with crepitus.  April 2007 physician notes again 
stated that the Veteran had full range of motion of the right 
knee except on extremes of motion.  The February 2007 and 
April 2007 treatment notes did not state at what point in the 
range of motion the Veteran began to complain of pain.

According to April 2007 physical therapy treatment notes, the 
Veteran walked with Lofstrand crutches and used a knee brace 
most of the time.  The Veteran reported constant knee pain, 
difficulty walking long distances or using stairs, and knee 
instability.  Extension was limited to negative 20 degrees.  
The goal was to increase the Veteran's extension to negative 
10 degrees.  A May 2007 physical therapy note indicates that 
the Veteran was status post ACL repair and muscle atrophy 
since 1992.  Physical therapy notes reflect that extension 
beyond negative 30 degrees was to be avoided.  

The Veteran denied improvement in his symptomatology upon 
treatment in September 2007.  

Contrasting the medical determinations that there was 
limitation of extension only at the extremes of motion in 
February 2007 and April 2007 with the determination in April 
2007 that extension was limited to negative 20 degrees and in 
the May 2007 treatment notes that therapy involving extension 
to 30 degrees was to be avoided, the Board finds that the 
evidence establishes limitation to negative 20 degrees, with 
consideration of pain.  Although there were at least two 
medical determinations that the Veteran was able to bring the 
right knee closer to full extension than negative 20 degrees, 
one of those measurements of right knee extension did not 
address limitation due to pain.  In May 2009, his extension 
was limited to negative 23 degrees.

The Veteran was afforded another VA examination of the right 
knee in September 2009.  The Veteran reported having flare 
ups of his right knee pain on a weekly basis that lasted 
several hours and was aggravated by prolonged standing and 
ambulation.  The Veteran denied any additional limitation of 
motion or functional impairment during these flare-ups.  The 
Veteran was asked to squat but he was unable to due to the 
pain.  There was no ankylosis present.  Range of motion 
measurements were taken, and the Veteran had flexion to 80 
degrees with pain in the last 20 degrees of motion.  The 
examiner indicated that this represented a functional loss of 
60 degrees.  Extension was to negative 20 degrees with pain 
in the last 10 degrees of extension.  This represented a 
functional loss of 20 degrees, the examiner stated.  The 
Veteran was also noted to have atrophy in the right thigh.  
The Veteran had no instability in the medial and lateral 
collateral ligaments, but there was instability in the 
anterior and posterior cruciate ligament.  

The examiner diagnosed the Veteran with a right knee anterior 
cruciate ligament rupture.  The examiner concluded that the 
Veteran's right knee disability was of high severity.  The 
Veteran had some laxity in the anterior and posterior ranges 
of motion, with limited ambulation endurance and instability.  
Finally, the examiner noted that the Veteran reported 
unemployment since 2000 due to his knee disability.  

Analysis

The Veteran contends that he is entitled to a disability 
rating in excess of 20 percent for the residuals of a right 
knee injury.  For historical purposes, the Veteran was 
originally granted service connection for a right knee injury 
in a January 1994 rating decision.  A disability rating of 20 
percent was assigned under Diagnostic Code 5257, effective as 
of August 17, 1991.  That 20 percent rating under DC 5257 
remained in effect when VA received the Veteran's claim for 
an increased disability rating in September 2003.  

At the outset, the Board notes that the Veteran was 
originally rated under Diagnostic Code 5257, which is meant 
to compensate a Veteran who suffers from recurrent 
subluxation or lateral instability of the knee.  According to 
the October 2003 and December 2003 VA examinations, the 
Veteran suffered from right thigh atrophy with no evidence of 
instability, dislocation or subluxation of the right knee.  A 
February 2007 VA outpatient treatment record also notes that 
there was no malalignment or instability of the right knee.  
An April 2007 VA treatment note indicates that the Veteran 
had subjective complaints of instability, but there was no 
objective finding of right knee instability as of this time.  
Finally, according to the September 2009 VA examination, the 
Veteran had laxity in the right knee with instability and 
right thigh atrophy.  The Veteran denied any episodes of 
dislocation or subluxation, and the examiner noted that the 
Veteran used a knee brace but was still independent in his 
self care and activities of daily living.  

The medical evidence establishes that the Veteran does not 
meet any criterion for an evaluation in excess of 20 percent 
under Diagnostic Code 5257.  There is no evidence of 
"severe" or recurrent subluxation or dislocation of the 
right patella.  For purposes of information only, and without 
reliance thereon, the Board notes that subluxation is defined 
as incomplete dislocation.  Dorland's Illustrated Medical 
Dictionary 1716 (30th ed. 2003).  No examiner described a 
finding of laxity or dislocation of the patella, and there is 
no evidence that the Veteran reported dislocation or laxity 
of the patella.  In contrast, the evidence discloses 
contracture of the quadriceps muscle.  Since that muscle 
functions to extend the knee, contracture of the quadriceps 
would decrease motion of the knee, and that finding is 
unfavorable to a determination that there was recurrent 
subluxation or dislocation of the patella, in the absence of 
specific medical findings of laxity or subluxation.

The clinical evidence reflects that some examiners indicated 
that there was instability of the right knee, while other 
stated that there was no instability of the right knee.  
However, the evidence clearly reflects that the Veteran used 
a hinged knee brace, at least from 2004, and required use of 
a cane, crutches, or other ambulatory device, throughout the 
pendency of the appeal.  The Veteran reported that the 
assistive device was required, at least in part, to prevent 
giving way of the right knee.  

In view of the history of the in-service right knee surgery, 
reasonable doubt as to whether there was instability during 
all periods of the pendency of the appeal is resolved in 
favor of the Veteran.  Moreover, the clinical evidence 
establishes that the Veteran has manifested atrophy of the 
quadriceps muscles, right thigh, throughout the pendency of 
this appeal, and some examiners have stated that there is a 
contracture.  This manifestation of disability is evaluated 
under DC 5257.  

At the September 15, 2009 VA examination, the Veteran denied 
any episodes of dislocation or subluxation.  The examiner 
noted that the Veteran used a knee brace, and a walker or 
wheelchair at time, but was still independent in his self 
care and activities of daily living.  As such, the Board 
concludes that the Veteran is entitled to a separate 
disability rating for no more than "moderate" instability 
of the right knee under Diagnostic Code 5257.  
 
The evidence reflects that no episode of giving way of the 
right knee was documented during any period of inpatient or 
outpatient treatment during the pendency of the appeal.  The 
claims file discloses that the San Juan VA Medical Center 
printed over 1300 pages of clinical records for volumes 2 
through 4 of the claims files.  The lack of notation of 
observed giving way of the right knee is unfavorable to a 
finding that there was severe instability.  As a 30 percent 
evaluation requires that the evidence demonstrate severe 
instability, the Veteran does not meet the criteria for a 30 
percent evaluation under DC 5257.

The Board has also considered whether the Veteran is entitled 
to a separate, compensable evaluation under any other 
Diagnostic Code.  The evidence establishes that the Veteran 
has limitation of extension.  The Veteran's limitation of 
extension is not encompassed under DC 5257, so the Veteran is 
entitled to a separate evaluation for limitation of 
extension, if such limitation is compensable.  

During the Veteran's December 2003 VA examination, the 
Veteran was noted to have extension to negative 20 degrees.  
In its July 2007 Remand, the Board explained that it was 
unclear from the 2003 VA examination report whether the 
examiner meant that the Veteran lost 20 degrees of extension 
or whether he was able to hyperextend to 20 degrees.  
However, the more than 1,300 pages of clinical records 
printed by the San Juan Medical Center following the July 
2007 Remand make it clear that the Veteran had a limitation 
of extension at all times during the pendency of the appeal.  

The October 2003 VA examination noted that the Veteran had 
extension to negative 5 degrees.  December 2003 VA 
examination described limitation to negative 20 degrees.  
Records obtained on Remand disclose that the Veteran had 
contracture to negative 15 degrees of extension in May 2004.  
The voluminous treatment notes in 2005 and 2006 primarily 
discuss treatment for other disorders and do not disclose 
measurement of the Veteran's right knee limitation of 
extension.  These records reflect that the Veteran required 
an assistive device.  He was using a walker in June 2005, but 
was not using a walker in 2006 after cardiac rehabilitation.   

Treatment notes dated in February 2007 and April 2007 state 
that the Veteran had pain at the extreme of extension, 
without stating that limitation in degrees.  Treatment notes 
in late April 2007 and in May 2007 indicate a limitation to 
20 degrees of extension, with consideration of pain.  
Although the Veteran's extension was limited to a negative 23 
degrees in May 2009, limitation was to negative 10 degrees in 
September 2009, with pain beginning at negative 20 degrees.  
The examiner clarified that the Veteran had a functional loss 
of 20 degrees of extension, with consideration of pain.  

The evidence reflects limitation of extension of the right 
knee to negative 10 degrees in October 2003, negative 20 
degrees in December 2003, negative 15 degrees in May 2004, 
negative 20 degrees in May 2007, negative 23 degrees in May 
2009, and negative 20 degrees in September 2009.  A 
limitation of extension to negative 20 degrees (functional 
loss of 20 degrees of extension) warrants a 30 percent 
evaluation.  Therefore, the Board finds that the Veteran is 
entitled to a separate, compensable, 30 percent evaluation 
for limitation of extension of the right knee.  

The Board has considered whether an evaluation in excess of 
30 percent for limitation of extension may be granted based 
on pain or functional loss.  According to the September 2009 
VA examiner, the Veteran suffered a 20 degree functional loss 
due to pain and he did not experience additional functional 
loss during flare-ups of pain.  As such, the examiner has 
already considered the impact of pain on the Veteran's 
overall functioning.  The evidence does not demonstrate that 
the Veteran is entitled to a higher disability evaluation 
based on the DeLuca criteria.  

The Veteran is not entitled to a disability rating in excess 
of 30 percent for limited extension of the right knee.  To 
demonstrate entitlement to the next higher evaluation under 
DC 5261, a 40 percent evaluation, limitation of extension to 
30 degrees must be shown.  The most severe limitation of 
extension shown in the voluminous clinical evidence is a 
limitation to 23 degrees, in May 2009.  That limitation does 
not approximate limitation of extension to 30 degrees.  

The Board has also considered whether the Veteran may be 
entitled to a separate disability rating for limitation of 
flexion of the right knee at any time during the pendency of 
this claim.  See VAOPGCPREC 9-04 (finding that separate 
ratings under Diagnostic Code 5260 for limitation of flexion 
of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the 
same joint).  However, the Veteran was found to have flexion 
to 95 degrees during his September 2003 VA examination and to 
80 degrees (60 degrees without pain) during his September 
2009 VA examination.  Under Diagnostic Code 5260, flexion 
must be limited to 45 degrees before a compensable disability 
evaluation may be assigned for limitation of flexion.  As 
such, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to a separate 
disability rating for limited flexion of the right knee.  

Finally, the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
right knee disability are pain, limited motion, muscular 
atrophy with weakness, and instability.  However, such 
impairment is contemplated by the rating criteria.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5256-63.  There is also no 
evidence of marked interference with employment, above and 
beyond that already contemplated by the rating criteria, or 
frequent periods of hospitalization.  The rating criteria 
reasonably describe the Veteran's disability and referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.  

Having afforded the Veteran the full benefit of the doubt, 
the Board concludes that the Veteran is not entitled to a 
disability rating in excess of 20 percent for instability or 
any other manifestation evaluated under DC 5257, but is 
entitled to a separate 30 percent evaluation for his right 
knee limitation of extension.  See 38 U.S.C. § 5107(b).  
However, the preponderance of the evidence is against any 
higher evaluation or additional, separate, compensable 
evaluation.  As such, the provisions regarding reasonable 
doubt are not applicable.  Id.  


Service Connection 

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Right Thigh Muscle Atrophy

The Veteran contends that he is entitled to service 
connection for right thigh muscle atrophy as secondary to his 
service-connected right knee disability.  However, as 
discussed above, the Veteran's right thigh (quadriceps) 
muscle atrophy has already been considered in rating the 
Veteran's right knee disability, and as such, a separate 
disability evaluation is not warranted.  

According to the September 2009 VA examination, the Veteran 
suffered from a right knee ACL rupture.  The examiner 
concluded that the Veteran had right knee laxity with right 
thigh muscle atrophy.  As such, the symptom of right muscle 
atrophy has been medically attributed to the service-
connected right knee disability which is evaluated under DC 
5257.  The examiner noted the Veteran's diagnosis of gout.  
However, radiologic examination of the right knee disclosed 
surgical residuals, and the interpretation of the radiologic 
examination does not include findings related to gout.

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a separate 
disorder characterized as right thigh muscle atrophy.  The 
medical evidence establishes that the Veteran's right thigh 
atrophy is a manifestation of the service-connected residuals 
of right knee injury.  The Veteran has not provided any 
medical evidence that a medical disorder other than residuals 
of the right knee injury is present.  The Veteran has not 
provided any medical evidence to support his lay contention 
that atrophy of the right thigh is due to a medical disorder 
other than the service-connected right knee injury or that a 
separate medical diagnosis may be assigned for a right thigh 
disorder.  

There is no medical evidence that there is a medical disorder 
other than right knee disability for which service connection 
is already in effect.  In the absence of proof that there is 
another medical disorder, other than the residuals of the 
service-connected right knee disability, there is no current 
disorder for which service connection may be granted.  The 
Board is not authorized to grant service connection in the 
absence of proof of a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, there 
is proof of a current right knee disability, but service 
connection has already been granted for that disability.  

There is clinical evidence that the Veteran has medical 
disorders other than the residuals of a right knee injury.  
However, there is no clinical evidence linking any disorder 
other than the service-connected right knee injury to right 
thigh muscle atrophy.  The Board is not authorized to grant 
service connection for right thigh atrophy which is a 
manifestation of service-connected right knee injury 
residuals in the absence of proof that there is a separate 
medical disorder or that there is different pathology 
underlying an additional diagnosis.  38 C.F.R. § 4.14 
(pyramiding, that is, the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided).

In the present case, the only evidence favorable to the 
Veteran's claim for service connection for right thigh muscle 
atrophy is the Veteran's contention that right thigh atrophy 
is a separate disorder from right knee injury residuals.  
However, the medical evidence demonstrates that the Veteran's 
right thigh muscle atrophy is a symptom related to the 
Veteran's service-connected residuals of right knee injury 
status post surgery.  The clinical evidence that there is no 
separate and distinct diagnosed medical disorder of the right 
thigh muscles is more probative than the Veteran's lay 
contention that he is entitled to a separate grant of service 
connection for right knee injury and right thigh muscle 
atrophy.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for right thigh atrophy must be denied.

Psychiatric Disorder

The Veteran contends that he is entitled to service 
connection for a psychiatric disorder to include depression 
and PTSD.  However, as outlined below, the preponderance of 
the evidence demonstrates that the Veteran's mental 
disability did not manifest during or as a result of his 
active military service.  As such, service connection is not 
warranted.  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The Veteran's service treatment records do not reflect that 
the Veteran was treated for a psychiatric disorder during his 
active military service.  According to the Veteran's July 
1991 discharge examination, his psychiatric condition was 
normal at the time of separation.  The Veteran also denied a 
history of frequent trouble sleeping, depression or excessive 
worry, loss of memory, or nervous trouble of any sort.  
Therefore, there is no evidence of a chronic psychiatric 
disability during the Veteran's active military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service medical records do not demonstrate that the 
Veteran has suffered chronically and continuously from a 
psychiatric disability since his separation from active duty.  
The first evidence of a psychiatric disorder is a June 2003 
outpatient treatment note.  According to the record, the 
Veteran was feeling depressed due to his employment 
situation.  The examiner diagnosed the Veteran with a 
depressive disorder not otherwise specified, due to 
unemployment and his financial situation.  

The Veteran was afforded a VA examination for mental 
disorders in November 2003.  The Veteran reported having 
marital problems.  He was last employed for the by the US 
Census, he reported.  He also noted having seen a 
psychologist during a period of heavy drinking and smoking, 
but there was no evidence of prior treatment or 
hospitalization in the record.  The examiner diagnosed the 
Veteran with a depressive disorder, not otherwise specified, 
with some anxiety features, and assigned a Global Assessment 
of Function (GAF) score of 70.  The examiner concluded that 
the Veteran's psychiatric disorder was not due to the 
Veteran's service-connected disabilities or military service, 
but rather to his unemployment, alcohol abuse and marital 
problems.  The examiner noted that the Veteran clearly 
described the reasons he originally sought psychiatric 
treatment, and it was not related to his medical conditions 
or his military service in the Gulf.  

The record also contains a psychiatric consultation note from 
November 2007.  According to the note, the Veteran reporting 
seeing a psychiatrist in 2001 for depression right after 
graduating college.  The record does not contain any evidence 
of psychiatric treatment from 2001.  The Veteran also noted 
having depressive symptoms that he related to an upcoming 
arthroscopic surgery of the right knee.  

The clinical records include lengthy VA hospitalizations, 
primarily in 2004, 2005, and 2006, for treatment of 
infectious diseases, cardiac disorders, and substance 
addictions, primarily alcohol abuse.  

The Veteran was afforded a VA examination for mental 
disorders in September 2009.  During the examination, the 
Veteran complained of frustration, sadness and depression at 
his inability to find a steady job.  He reported last being 
employed as a clerk for the 2000 census.  The Veteran also 
reported having problems with his wife but he noted that 
these problems were more financial related.  The examiner 
diagnosed the Veteran with depression not otherwise specified 
by history.  The examiner concluded that it was unlikely that 
the Veteran's psychiatric disorder was incurred in, or 
manifested as a result of, his active military service.  The 
examiner based this opinion on the fact that the Veteran's 
psychiatric disorder did not manifest until 2003 - 
approximately 12 years after the Veteran's separation from 
active duty.  There was also no record of mental treatment 
during the Veteran's active military service, or any 
treatment during or prior to the Veteran's military service.  
Additionally, the examiner opined that it was unlikely that 
the Veteran's psychiatric disorder was secondary to the 
Veteran's service-connected disabilities, for the same 
reasons mentioned above.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a 
psychiatric disorder.  As outlined above, the evidence of 
record does not demonstrate that the Veteran suffered from a 
chronic psychiatric disorder during his military service.  
Rather, the first evidence of a psychiatric disorder is from 
June 2003, which is approximately 12 years after the 
Veteran's separation from active duty in 1991.  When 
considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  

The Veteran contends that his psychiatric disorders are the 
result of his service-connected disabilities and pain and 
unemployment due to those disabilities.  However, the 
examiners who conducted November 2003 and September 2009 VA 
examinations concluded that the Veteran's psychiatric 
disorder was not due to his military service or to his 
service-connected disabilities, but rather due to his 
unemployment, alcohol abuse and marital problems.  There is 
no evidence that the termination of the Veteran's employment 
with the 2000 census was attributable to his service-
connected disabilities.  The evidence establishes that the 
Veteran graduated from college in 2002.  Although the Veteran 
may sincerely believe that his psychiatric disorders are due 
to his service-connected disabilities, the medical providers 
reached conclusions contrary to the Veteran's belief.  As 
such, the preponderance of the competent medical evidence of 
record demonstrates that the Veteran's psychiatric disorder 
is not secondary to his military service or his service-
connected disabilities.  

The Board recognizes that the Veteran believes he suffers 
from a psychiatric disorder that is secondary to his military 
service.  The Board also has considered the Veteran's 
contention, during his November 2007 psychiatric 
consultation, that his depressive symptoms were related to an 
upcoming ACL surgery.  As a layperson, the Veteran is not 
competent to offer an opinion as to the etiology of a medical 
condition, unless the onset or symptoms of such disorder are 
observable or identifiable by a lay person.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Routen, 10 Vet. 
App. at 186; see also Bostain, 11 Vet. App. at 127 (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Since 
there is no evidence suggesting that the Veteran is competent 
to determine the etiology of a psychiatric disorder, although 
the Veteran is certainly competent to state what symptoms are 
being experienced.  

The Veteran may very sincerely believe that he has PTSD, or 
believe that he has a psychiatric disorder that began in 
service, or as a result of service, or as a result of 
symptoms of service-connected disabilities.  However, the 
Veteran's belief as to what diagnoses should be assigned or 
as to the cause of a diagnosed psychiatric disorder is not 
persuasive evidence to establish a specific diagnosis or a 
relationship to service or a service-connected disability.  

In short, the Veteran's opinion as to the appropriate current 
diagnosis or diagnoses or the etiology of each current 
psychiatric disorder is not probative.  The Veteran's lay 
opinion that he has a current psychiatric disorder which is 
due to his service or to a service-connected disability is 
the only opinion of record which links a current psychiatric 
disorder to the Veteran's service or a service-connected 
disability, as the favorable to his claim, as the clinical 
opinions are unfavorable.  The medical opinions discussed the 
Veteran's contentions, history, and his psychiatric 
disorders.  The VA medical opinions are more probative than 
the Veteran's lay assertions, and preponderate against the 
claim.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a psychiatric disorder, to include 
PTSD and depression, must be denied.

ORDER

Entitlement to a increased evaluation in excess of 20 percent 
for the residuals of a right knee injury, status post 
surgery, under Diagnostic Code 5257, is denied, but a 
separate disability rating of 30 percent under Diagnostic 
Code 5261 for limited extension of the right knee is granted, 
subject to law and regulations governing the effective date 
of an award of monetary compensation; the appeal is granted 
to this extent only.  

Entitlement to service connection for right thigh muscle 
atrophy is denied.  

Entitlement to service connection for a psychiatric disorder, 
to include PTSD and depression, is denied.  



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


